Citation Nr: 0029912	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-32 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart murmur.

2. Entitlement to service connection for post-traumatic 
stress disorder.

3. Entitlement to service connection for dysthymic disorder 
with panic attacks and a personality disorder (claimed as 
psychotic episodes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1975 and, thereafter, periods of service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (M & ROC) in St. Paul, Minnesota.

For procedural purposes, the Board notes that the M & ROC 
adjudicated the service connection claim for a heart murmur 
on a direct basis, in the September 1995 decision, instead of 
on a new and material basis.  The veteran timely appealed the 
M & ROC's September 1995 decision.  Nevertheless, the M & ROC 
subsequently corrected this and adjudicated the issue on a 
new and material basis in March 1997.  Therefore, the Board 
will address the issue on a new and material basis in this 
decision. 


FINDINGS OF FACT

1. In July 1975, the M & ROC denied a claim of entitlement to 
service connection for a heart murmur, and a timely appeal 
was not perfected therefrom.

2. Evidence received since the July 1975 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a heart murmur.

4. A diagnosis of post-traumatic stress disorder (PTSD) is 
not confirmed.

5. A dysthymic disorder with panic attacks was not present in 
service, and any current dysthymic disorder with panic 
attacks is not shown to be related to service or any 
incident of service.

6. A personality or character disorder does not constitute a 
compensable disability under VA compensation law and 
psychotic episodes are not shown to be related to service.


CONCLUSIONS OF LAW

1. The July 1975 M & ROC decision denying service connection 
for a heart murmur is final.  38 U.S.C.A. § 7105 (West 
1991).

2. The evidence received since the July 1975 M & ROC decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a heart murmur is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

3. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§101(24,), 106, 1110, 1131, 5107 (West 1991) 
amended by the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)); 
38 C.F.R. §§ 3.303, 3.304 (1999).

4. A dysthymic disorder with panic attacks was not incurred 
in or aggravated by active service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107; 38 C.F.R. § 3.303.

5. A personality disorder (claimed as psychotic episodes) is 
not a disability within the meaning of the law providing 
for VA compensation benefits.  38 C.F.R. § 3.303(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that some of the 
veteran's service medical records, specifically to include 
his 1975-separation examination report, appear to have been 
lost.  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the service medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).  The Board is also under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to locate the missing records have been 
unsuccessful.  The M & ROC originally requested the records 
from the National Personnel Records Center (NPRC) in 1975.  
Although the NPRC provided the records that it had on file, 
the separation examination report was not included.  

In response to the claims currently on appeal, the M & ROC 
requested the veteran's active and reserve duty records in 
July 1995.  See McCormick v. Gober, 14 Vet. App. 39 (2000).  
In September 1995, the NPRC responded that it had no records 
for the veteran.  Subsequently, in July 1998 the M & ROC 
requested additional records, to include the veteran's 
reserve records, from NPRC.  NPRC provided the veteran's 
reserve service medical records that it had.  Unfortunately, 
the 1975-separation examination report was not included.  See 
McCormick.

In October 1995, the M & ROC provided the veteran a copy of 
its September 1995 rating decision, thereby notifying him 
that his service separation examination report was missing. 
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  In 
accordance with Hayre, the veteran was provided notice of the 
unavailability of his service medical records and given the 
opportunity to respond by independently attempting to obtain 
service medical records; and/or submitting alternative 
evidence.  Thus, although it is unfortunate that his service 
medical records, that may have once existed, appear largely 
to be no longer available, the claim may be considered on the 
basis of the available record.

Finally, the Board notes that the veteran has indicated that 
he received Social Security Administration (SSA) disability 
benefits for rheumatoid arthritis; however, he did not allege 
that records pertinent to the issues on appeal were in the 
possession of SSA, nor did he request the Board to remand the 
case for the purpose of obtaining SSA records.  Therefore, 
the Board has determined that a remand for the purpose of 
obtaining SSA records is not warranted.

New and Material Evidence for A Heart Murmur

Once a Board or a M & ROC decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991) and 38 C.F.R. 
§§ 20.302, 20.1103 (1999), the Board does not have 
jurisdiction to consider a previously adjudicated claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The M & ROC originally denied entitlement to service 
connection for a heart murmur in July 1975, essentially 
because such a disorder was not diagnosed in or after 
service.  The veteran did not appeal that decision and it 
became final.  A claim that is final may be reopened through 
the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Evidence available to the M & ROC at the time of its final 
decision in July 1975 included the veteran's available 
service medical records, a June 1975 VA examination report, 
and statements provided by the veteran.  

The M & ROC noted in its July 1975 decision that the 
veteran's service medical records were incomplete.  
Specifically, the veteran's separation examination report was 
missing.  In May 1975, the M & ROC specifically requested 
that the NPRC supply the veteran's separation examination 
report and all other records that were not provided with the 
service medical records in January 1975.  The NPRC responded 
that it had provided all of the veteran's service medical 
records that it had on file in January 1975.  

According to the June 1975 VA examination report, the 
examiner specifically diagnosed that a heart murmur was not 
found on examination.

In statements in support of his claim, the veteran 
essentially contended that a heart murmur was diagnosed 
during his separation examination, a report of which was not 
of record.

The July 1975 M & ROC decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the July 1975 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims 
(Court) recently set forth a three step-process for reopening 
claims in accordance with the holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  See Elkins v. West, 12 Vet. 
App. 209 (1999).  In Elkins, the court held that, first, the 
Secretary must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156 (a); second, if 
new and material evidence has been presented, immediately 
upon reopening, the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened, is well grounded pursuant to 38 U.S.C.A. 
§ 5107; and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

The M & ROC received the veteran's request to reopen his 
claim in November 1994.  Evidence received since the June 
1975 RO decision includes post-service private and VA medical 
records, dated from 1980 to 1997, service records and 
additional statements from the veteran.

The Board notes that all the private and VA medical records 
submitted since the June 1975 RO decision are entirely 
negative for a diagnosis of a heart murmur. 

In fact, on a May 1986 report of medical history, completed 
when he was examined for enlistment into the National Guard, 
the veteran checked no to having heart trouble.  When 
examined that day, his heart and lungs were normal, a chest 
x-ray was negative and he was found qualified for Army 
National Guard service.

In August 1990, a VA electrocardiogram (EKG) report reflected 
a normal study, including a normal sinus rhythm.  When 
hospitalized by VA in October 1994, examination findings 
specifically indicated that no murmurs were noted.  An August 
1995 VA EKG report was also normal with a normal sinus 
rhythm, as was a radiographic report of a chest-x-ray.  

In an August 1995 VA clinical record, physical examination 
revealed that there was no heart murmur at rest or after 
exercise.  Based on the physical examination, the VA examiner 
diagnosis was deferred pending an echocardiogram.  The 
examiner added that, although a very small atrioseptal defect 
with a left to right shunt, nor a symptomatic mitral valve 
prolapse, there was no evidence for prolapse in terms of 
murmurs.  

The veteran has asserted that he had a heart murmur that 
started in service, however, there are no references to 
complaints or treatment of a heart murmur in service.  He 
further asserted that a heart murmur prevented his timely 
discharge from active service in 1975.  However, post service 
medical evidence submitted since the 1975 M & ROC 
determination is entirely negative for findings of a heart 
murmur.  Further, in 1986, the veteran denied a history of 
heart trouble and VA and private records also are not 
referable to a diagnosis of a heart murmur.

In sum, the evidence received since the July 1975 decision to 
deny service connection for a heart murmur consists of some 
additional service records, VA and private medical records 
and the veteran's statements asserting his contention that he 
had a heart murmur in service.  Nevertheless, the veteran is 
not qualified as a lay person to furnish etiological opinions 
or medical diagnoses, as this requires medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Consequently, the Board finds that the evidence received 
since the July 1975 rating decision regarding the claim for 
service connection for a heart murmur does not bear directly 
and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the July 1975 rating decision to deny 
service connection for a heart murmur is not new and 
material, the application to reopen the claim for service 
connection for a heart murmur must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Service Connection for PTSD and for a Dysthymic Disorder with 
Panic Attacks and a Personality Disorder

The veteran is also seeking service connection for PTSD and 
for dysthymic disorder with panic attacks and a personality 
disorder. 

A veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service, including during a period of 
active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131; 38 C.F.R. §§ 3.6, 3.303 (1999).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Even if there is no record of psychosis in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

Prior to March 7, 1997, entitlement to service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed inservice stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b)(West 1991); 38 C.F.R. § 3.304(d); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32,807, 
32,808 (1999).  Section 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.

The veteran's service records indicate, however, that he did 
not engage in combat. 
With respect to a diagnosis of PTSD, a review of the 
veteran's service personnel records reveals that the 
veteran's principal military occupational duty during that 
time is listed as an inventory management specialist.  He did 
not receive the Purple Heart or any award for valor or 
service in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply to the facts of this case.

The Board notes that the veteran's service medical records 
reveal no complaints or findings pertaining to PTSD.  More 
importantly, the post service private and VA medical records 
are negative for a diagnosis of PTSD.  Thus, this evidence 
does not constitute evidence of a current diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a) (1999), that relates 
the veteran's disability to his claimed inservice stressors.  
Therefore, there is no current medical evidence to establish 
the presence of PTSD.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

With respect to the veteran's claim of entitlement to service 
connection for dysthymic disorder with panic attacks and a 
personality disorder (claimed as psychotic episodes), the 
veteran's service medical records are negative for dysthymic 
disorder with panic attacks and a personality disorder. 

Post service, private counseling records reflect that, in 
1987, he was diagnosed with alcohol abuse and a marital 
problem.  

VA outpatient treatment records dated in 1990 include a 
diagnosis of adult adjustment disorder with anxious mood and 
dependent personality.  VA hospitalized the veteran from 
August to October 1990 for treatment of continuous alcohol 
dependence and endogenous depression was diagnosed at that 
time.  The veteran's first VA psychiatric hospitalization was 
from October to December 1994, when he was admitted for 
hearing voices.  Diagnoses included continuous alcohol 
dependence, depression, not otherwise specified, and atypical 
psychosis probably due to chronic use of alcohol.  A December 
1994 private hospital record diagnosed anxiety.

According to a February 1995 VA psychology service initial 
assessment, at Axis I, diagnoses were a need to rule out 
bipolar disorder and alcohol dependency and, at Axis II, 
personality disorder, not otherwise specified.  

An April 1995 VA psychological evaluation report indicates 
that the veteran denied being in combat and reported 
recurrent thoughts about experiences while stationed in 
Athens when a serviceman killed a Greek taxi driver and the 
veteran was questioned during the investigation.  The VA 
examiner found that clinical interview findings and test 
results provided insufficient evidence to support a diagnosis 
of PTSD.  There was sufficient evidence of lingering symptoms 
of depression and possible paranoia.

An August 1995 VA psychological re-evaluation report 
indicates that while the veteran did not meet DSM-IIIR 
criteria for PTSD, the examiner said test results suggested 
the presence of moderate PTSD symptomatology 

Later in August 1995, the veteran underwent VA psychiatric 
examination, reported panic attacks while stationed in 
Greece, after a Greek taxi driver was killed by a service 
man, said he continued to have the attacks monthly and was 
hospitalized by VA for a psychotic episode.  The VA examiner 
diagnosed dysthymic disorder, history of alcohol abuse, panic 
attacks and atypical personality disorder.  In the VA 
examiner's opinion, there was no indication of a psychotic 
mood or thought disorder and it was unclear to the physician 
whether the atypical psychotic episode was related to 
chemicals, but that was a possibility.  Furthermore, in the 
VA examiner's opinion, the veteran did not meet the DSM-IIIR 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, 3rd edition) criteria for PTSD. 

Probable schizoaffective disorder, depression (not otherwise 
specified) and episodic alcoholism were diagnosed on an 
August 1997 VA outpatient mental health record 

The veteran contends he has PTSD due to active military 
service.  However, VA and private medical records are totally 
devoid of a diagnosis of PTSD.  In fact, in 1995, a VA 
psychiatric examiner specific opined that the veteran did not 
meet the stated criteria for PTSD.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Congress specifically limits 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability).

Additionally, although the veteran was initially diagnosed 
with depression in 1990, some fifteen years after service, 
and was subsequently diagnosed with dysthymic disorder with 
panic attacks in August 1995, the post-service medical 
evidence does not contain a medical opinion linking such 
disability to service.  See Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000) (A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between his service and the disability.)  In sum, the veteran 
has provided no competent evidence, i.e., medical or 
scientific evidence, linking his dysthymic disorder with 
panic attacks to service.  Furthermore, the Board notes that 
a personality disorder, standing alone, is not a disability 
within the meaning of the law providing for VA compensation 
benefits.  38 C.F.R. § 3.303(c).  Moreover, as to any 
assertions the veteran makes of entitlement to service 
connection for psychotic episodes, the Board would note that, 
when hospitalized by VA in late 1994, the hospital discharge 
summary included a diagnosis of atypical psychosis probably 
due to chronic use of alcohol (emphasis added).  The examiner 
did not attribute atypical psychosis to the veteran's active 
military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran has PTSD or that a 
dysthymic disorder with panic attacks and a personality 
disorder are related to service.  Causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 
3 Vet. App. 286, 288 (1992).  Hence, without competent 
evidence that his dysthymic disorder with panic attacks are 
linked to active military service, service connection for 
PTSD and for a dysthymic disorder with panic attacks and a 
personality disorder must be denied.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.













ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a heart murmur is denied.

Entitlement to service connection for PTSD is denied

Entitlement to service connection for a dysthymic disorder 
with panic attacks and a personality disorder (claimed as 
psychotic episodes) is denied.



		
	D.J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

